LAW L!BRARY

NO. 30723

lN THE SUPREME COURT OF THE STATE OF HAWAlTf

MICHAEL C. TlERNEY, Petitioner,
vs.

i. THE HONORABLE GLENN S. HARA, JUDGE OF THE Cl
COURT OF THE THIRD CIRCUlT, STATE OF'HAWAl‘l, Re§§q§Uent

j@§'i:i§

 

ORlGlNAL PROCEEDlNG
(ClVlL NO. 00-1-O377)

.QB_IE
(By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
and Circuit Judge Del Rosario, assigned by reason of vacancy)
Upon consideration of petitioner Michael C. Tierney's
petition for a writ of mandamus and the papers in support, it
appears that the July l, 2010 order dismissing the motion for
return of property has been appealed by petitioner to the
intermediate court of appeals in No. 30630. Petitioner has an
adequate remedy by way of appeal and he is not entitled to 1
entraordinary relief. See Kema v. Gaddis, 9l'HawaiUr200, 204,
982 P.2d 334, 338 (l999) (A writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates_a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action.. Such writs are not intended to supersede the
legal discretionary authority of the lower courts, nor are they
intended to serve as legal remedies in lieu of normal appellate
procedures.). Accordingly,

IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

lT IS E`URTHER ORDERED that the petition for a writ of
mandamus is denied.

DATED: »Honolulu, HawaiUq September l6, 2010.

%”"‘4 %t¢¢am//»Ca/
l$c;w¢»¢»¢ £`¢. 
assts

@/a,,@,_€, A¢.).@@., Q-\c
zN»»./b